DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Allowable Subject Matter
Claims 1-13, 15-26 and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art with regard to the following claimed inventions are as follow:
 	Regarding claim 1, Lendery (GB 2437511) discloses a beverage dispensing apparatus (fig.1), comprising: a housing (4) having a main water inlet port (14) configured to receive water from a source of water (6); a chiller coil (46) in fluid communication with the water inlet port; a heat exchanger (56) arranged within the housing, a water line splitter (see splitter in area 30) having an inlet in fluid communication with the chiller coil (see fig.1), wherein the water line splitter comprises a first outlet in communication with a chilled water line and a second outlet in communication with a sparkling water line (22 to 30 and 24); wherein the chilled water line is in communication with a first dispensing outlet and comprises a chilled water valve configured to be selectively opened to allow the chilled water to be dispensed from the first dispensing outlet (see area 26); wherein the sparkling water line is in communication with a carbonation device (48), wherein the sparkling water line comprises a sparkling water valve (88) configured to be selectively opened to allow the chilled water to flow to the carbonation device to provide chilled carbonated water, and wherein the carbonation device is in communication with a second dispensing outlet (98); a carbon dioxide line (72) configured to place the carbonation device into fluid communication with a carbon dioxide gas tank that stores carbon dioxide (see fig.1), an electronic control module (100) configured to control opening of the sparkling water valve (see control line from 100 to 90); a chilled water selector in electrical communication with the electronic control module to dispense the chilled still water, wherein when the chilled water selector is activated, the chilled water valve is opened to allow the chilled still water to flow to the first dispensing outlet; a carbonated water selector in electrical communication with the electronic control module to dispense the chilled carbonated water, wherein when the carbonated water selector is activated, the sparkling water valve and the carbon dioxide gas valve are both opened to allow the chilled carbonated water to flow to the second dispensing outlet (page 6, ll.8-18, “selected”; also see control diagram from 100 to 82, 84 and 98). In combination with other claimed limitations, Lendery and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to at least a portion of the chiller coil is arranged within the heat exchanger to chill the water flowing through the chiller coil to provide chilled water;
the carbon dioxide line comprising a carbon dioxide gas valve configured to be selectively opened to allow the carbon dioxide to flow to the carbonation device; an electronic control module configured to control opening of the carbon dioxide gas valve, and the chilled water valve.
Regarding claim 11, Berger (US 2015/0144651) discloses a beverage dispensing apparatus (fig.1-4), comprising: a hot water valve in fluid communication with a hot water tank (310, 312) positioned downstream with respect to the hot water valve, the hot water valve being in electrical communication with an electronic control module (controller 170 is connected to 318 and obviously must control a hot water valve in discharging hot water to 210 and 200); wherein the hot water tank comprises comprising a hot water reservoir (310) in a bottom portion of the hot water tank, a vapor chamber (312) at a top portion of the hot water tank, and a dividing wall separating the hot water reservoir from the vapor chamber (see wall between 310 and 312), wherein the dividing wall defines a discharge opening (opening from the upper wall of 310 to 210), the hot water tank having a fluid inlet at a bottom of the hot water tank in fluid communication with the hot water valve and the hot water reservoir (water from 350 can be located at the bottom of 310 without interfering with the evaporation process); a heating element (212) arranged in the hot water reservoir in electrical communication with the electronic control module ([0029]), the heating element being operated by a temperature sensor, wherein when the temperature sensor detects a temperature below a predetermined temperature the heating element is powered on and when the temperature sensor detects a temperature above a second predetermined temperature the heating element is powered off (the temperature sensor is an essential part of the heating element in order to operate the hot water tank safely); a hot water outlet at a top of the hot water tank in fluid communication with both the hot water reservoir and the vapor chamber (conduit connecting 310 to 210), so that water flows into the bottom of the hot water tank and out of the top of the hot water tank during use of the beverage dispensing apparatus (location of the flowing water is on the top of 310 in which it can also be located to the bottom of 310 without any alteration to the end result), the hot water outlet being in fluid communication with a hot water dispensing outlet through a hot water line (via conduit from 310 to 210). In combination with other claimed limitations, Berger and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to a control tube extending from the discharge opening to the hot water outlet , wherein the control tube comprises a plurality of slots around the discharge opening, wherein the plurality of slots are configured to draw vapor from the vapor chamber when hot the water flows through the control tube; and a hot water selector in electrical communication with the electronic control module, wherein when the hot water selector is activated the electronic control module opens the hot water valve, so that hot the water from the hot water tank flows out of the hot water dispensing outlet.
Regarding claim 25, Fessler (US 4,934,150) discloses a beverage dispensing apparatus (fig.1-9), comprising: a housing (housing of 10) comprising a main water inlet port (in 12) configured to receive water from a source of water (via 28); a reservoir (12) defining an interior volume for storing a quantity of a heat exchange fluid (beverage or water from 28); an evaporator coil (16) arranged inside the reservoir (see fig.1) and configured to circulate a refrigerant such that an ice bank forms around the evaporator coil within the reservoir when the beverage dispensing apparatus is in use (col 3, ll.23-29; and col 1, ll.36-38). In combination with other claimed limitations, Fessler and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to the evaporator coil comprises a figure eight configuration having a first freezer coil at a first end of the figure eight configuration and a second freezer coil at a second end of the figure eight configuration, wherein the first and second freezer coils have interleaved connecting segments extending between the first and second freezer coils; a first chiller coil at least partially surrounded by the first freezer coil and having an upstream end in fluid communication with the main inlet port and a downstream end in fluid communication with a dispensing outlet; and a second chiller coil at least partially surrounded by the second freezer coil and having an upstream end in fluid communication with the main inlet port and a downstream end in fluid communication with the dispensing outlet.  
Regarding claim 26, Berger (US 2015/0144651) discloses a hot water tank for use in a beverage dispensing apparatus (fig.1-4), the hot water tank (310 and 312) comprising: a housing comprising a hot water reservoir in a bottom portion of the housing (310), a vapor chamber (312) at a top portion of the housing, a dividing wall separating the hot water reservoir from the vapor chamber (see wall between 310 and 312), wherein the dividing wall defines a discharge opening (opening from upper wall of 310 to 210), and wherein a water inlet is arranged at a bottom of the housing (water from 350 can be located at the bottom of 310 without interfering with the end result); a control tube for communicating hot water to a dispensing outlet (see in fig.3, tube from top of 310 to 200), wherein the control tube comprises a first end in communication with the discharge opening (location of the tube is in communication with the openings from 310 to 312), and a heating element (212) in thermal communication with the hot water reservoir and configured to heat water in the hot water reservoir ([0029]). In combination with other claimed limitations, Berger and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to the control tube extends through the vapor chamber to a hot water outlet of the housing, wherein the first end of the control tube comprises a plurality of slots configured to allow steam from the hot water reservoir to enter the vapor chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754              

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                              
06/09/2022